Citation Nr: 1030222	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  04-31 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.	Entitlement to an initial increased rating for posttraumatic 
stress disorder, higher than 50 percent evaluation prior to 
November 6, 2009.

2.	Entitlement to service connection for skin disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1969 to February 
1977.  The record also indicates he had additional service in the 
National Guard.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the claims.  On the issue of service 
connection for PTSD, the Board notes the Huntington, West 
Virginia, RO granted the Veteran 50 percent compensability from 
October 18, 2002, and 100 percent compensability, effective 
November 6, 2009.

The Veteran provided testimony at a hearing before personnel at 
the RO in June 2005, and before the undersigned Veterans Law 
Judge in July 2006. Transcripts of both hearings are of record.

In December 2006, the Board remanded the skin disorder claim and 
denied other claims.  The Veteran appealed the denial of service 
connection for PTSD to the United States Court of Appeals for 
Veterans Claims (Court).  In June 2008, pursuant to a Joint 
Motion for Remand, the Court vacated the Board's denial of 
service connection for PTSD and remanded the matter for action in 
compliance with the joint motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

A preliminary review of the record discloses a need for further 
development prior to further appellate review.  In this regard, 
the Board is of the opinion that there is insufficient medical 
evidence of record and that there is a need to obtain addition 
private medical records and for a VA examination.  

Service connection for skin disorder

Service connection may be granted for a disability resulting from 
injury or disease incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish 
service connection for the claimed disorder, there must be 
medical evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  38 C.F.R § 3.303 (2008); see also Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

The Veteran's in-service medical records reflect that he was 
treated for skin problems while on active duty.  For example, he 
was treated for a boil on the right arm in January 1974.  He was 
also treated for a perirectal abscess in September 1975.  
Nevertheless, his skin was clinically evaluated as normal on his 
November 1976 separation examination.

The Board also notes that the post-service medical records 
reflect that the Veteran has been treated on multiple occasions 
for skin problems, and include diagnoses of dermatitis, rash, and 
actinic keratosis.  However, no competent medical opinion of 
record addressed whether the Veteran's current skin disorder is 
causally related to active service, to include his treatment for 
skin problems therein.  Therefore, in December 2006, the Board 
remanded the skin disorder claim for examination of the Veteran 
and a medical opinion.  

On remand, it was emphasized that the examiner must express an 
opinion as to whether it is as likely as not that the Veteran's 
current skin disorder is causally related to active service, to 
include his treatment for skin problems therein.  The Veteran was 
examined in February 2007.  The examiner provided a lengthy 
opinion as to the diagnosis and treatment, but did not respond to 
the Board's question.  Consequently, the case was returned to the 
examiner for the required opinion in a January 2009 Board remand.

Subsequently, the examiner who examined the Veteran in February 
2007, provided an analysis and an opinion has to whether the 
Veteran's current skin disorders are related to his military 
service.  Dr. Leicht stated that he "observed some of [the 
Veteran's] active pathology which included small blisters located 
on the fingers and palmar surfaces as well as desquamation and 
superficial fissuring and hyperkeratosis."  Dr. Leicht diagnosed 
with Veteran with "classic dyshidrotic dermatitis... an idiopathic 
disorder meaning that there is no obvious causality for this."  
Furthermore, he opined:

"[t]o the best of my awareness it has 
never been associated with a particular 
trigger.  Additionally it is a chronic 
process with a relapsing nature and were 
it the direct result of a specific 
dermatitis exposure, the patient would 
continually have to get into that 
material.  Dyshidrotic dermatitis is found 
in a wide variety of patients of different 
ages and actually is [a] very common 
disorder.  It has never been associated 
with a particular activity.  As such, I do 
not think there is any reasonable 
likelihood that the process resulted from 
the [Veteran's] active military service... 
there is no correlation that I have ever 
seen between activities during active duty 
and this rash."  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in service 
connection claims, VA must provide a VA medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability; (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant qualifies; 
and (3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
veteran's service; but (4) there is insufficient competent 
medical evidence on file for VA to make a decision on the claim.

While the examiner stated the Veteran's skin disorder was not 
caused by service, it may have, however, started during service.  
Therefore, under the facts and circumstances of this case, the 
Board finds that an examination and opinion is necessary in order 
to determine whether the skin disorder started during service is 
the same disorder the Veteran has been currently diagnosed with.

Increased rating for PTSD

The Veteran's claim for initial increased rating for PTSD, higher 
than 50 percent evaluation prior to November 6, 2009, must be 
remanded for issuance of a statement of the case.

If a claimant files a notice of disagreement (NOD) and the RO 
does not issue a statement of the case (SOC), the Board must 
remand the claim so that an SOC can be issued.  Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999); see also 38 C.F.R. § 19.26 
(when timely NOD is filed, AOJ must reexamine the claim, 
determine whether additional review or development is warranted, 
and prepare a SOC).  In determining whether a claimant's 
statement constitutes a NOD, the Board construes the statement 
liberally.  Id.  A NOD is defined as a written communication from 
the claimant or his representative that (1) expresses 
dissatisfaction or disagreement with an AOJ adjudicative 
determination and (2) a desire to contest the result.  38 C.F.R. 
§ 20.201.

Here, the RO granted the Veteran's initial increase rating claim 
in a November 2009 rating decision.  In June 2010, the Veteran's 
representative submitted a Written Brief Presentation stating 
their intent to appeal the issue of service connection for 
psychiatric condition, to include PTSD. 

The Board finds that the representative's written brief statement 
constituted a notice of disagreement as to the November 2009 
rating decision.  Because no SOC has been issued on that claim, 
the Board remands the claim so that the RO can issue a SOC.


Accordingly, the case is REMANDED to the AMC/RO for the following 
action:

1.	The Veteran should be scheduled for a VA 
examination with an examiner with the 
appropriate expertise to identify any skin 
disorder.  The examiner is requested to 
review the entire record and opine as to 
whether it can be clearly stated that the 
skin disorder identified during service is 
the same disorder currently diagnosed.  
The examiner is asked to specifically 
address the Veteran's lay statements and 
the February 2007 examination findings and 
opinion.

All testing deemed necessary by the 
examiner should be performed and the 
results reported in detail.  The claims 
folder must be available for review by the 
examiner in conjunction with the 
examination and this fact should be 
acknowledged in the report.

2.	The RO must prepare of a statement of the 
case pursuant to 38 C.F.R. §§ 19.26, 19.29 
on the issue of entitlement to an initial 
increased rating for PTSD.  The RO must 
notify the Veteran that to vest the Board 
with jurisdiction over this issue, a 
timely substantive appeal to an adverse 
statement of the case must be filed in 
accordance with the requirements outlined 
in 38 C.F.R. § 20.202.

3.	The case should be reviewed on the basis 
of the additional evidence.  If the 
benefit sought is not granted in full, the 
Veteran should be furnished a Supplemental 
Statement of the Case and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


